DETAILED ACTION
1. This action is in response to the amendment filed 11 December 2020.
2. Claims 1-20 are pending and have been examined in this application.

Notice of Pre-AIA  or AIA  Status
3. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
4. The information disclosure statement (IDS) submitted on 10/28/2020 has been acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner. The initialed and dated copy of Applicant’s IDS form 1449 are attached to the instant Office action.

Response to Arguments
5. Applicant’s arguments and amendments have been considered.

35 U.S.C. 112
6. Applicant's arguments filed 11 December 2020 have been fully considered and they are considered persuasive.
The rejection has been removed since claim 20 is amended to indicate that it depends from Independent Claim 15.

35 U.S.C. 101
 have been fully considered and they are not considered persuasive.
	Applicant argues that example 46 shows the proper application of Revised Step 2A to claims that integrate data processing into a practical limitation by consideration of other meaningful limitations. Example 46 found the independent Claim for processing livestock data ineligible. Amended Claim 1 teaches other meaningful limitations, such as an engine that generates predicted - 9 -Response to NFOA dtd 25Sep2020 Application No. 16/940,233Docket No.: ICRT-1-0021Amendment dated December 11, 2020Reply to Office Action of September 25, 2020risk values for critical events associated with performing pending actions. Clearly, these other meaningful limitations of amended independent Claim 1 are eligible subject matter. 
	The examiner respectfully disagrees. The examiner does not see the relationship between employing information regarding animal behavior to operate a mechanical feed dispenser for animals in example 46 and predicted - 9 -Response to NFOA dtd 25Sep2020 Application No. 16/940,233Docket No.: ICRT-1-0021Amendment dated December 11, 2020Reply to Office Action of September 25, 2020risk values for critical events associated with performing pending actions in the claims. The application states that the meaningful limitation is an engine that provides risk values for critical values. This is highly generic since Therefore, example 46 does not demonstrate practical application for the claims described in paragraphs 0044 and 0045 which describe the engine as related to risk values and critical events is described broadly and therefore interpreted as software since it is highly generalized. Therefore, the rejection is maintained. 

35 U.S.C. 103
8. Applicant's arguments filed 11 December 2020 have been fully considered and they are not considered persuasive.

The applicant argues that the amended Claim 1 now teaches initially training ML models to generate predicted risk values for critical events associated with performing pending actions. Then, in response to a request to provide risk values associated with the pending actions, performing further steps: (1) determining critical events that are implicitly and explicitly associated with pending actions based on documents associated with the pending actions. Also, the ML models generate the risk values that are responsive to the request and displayed to a user based on the documents, the implicit and explicit critical events, and the predicted risk values. The suggested combination of the Szeto and Jacobsen references does not make obvious the novel limitations of amended Claim 1. 
The examiner respectfully disagrees. The combination of Szeto and Jacobsen references teaches the described limitations as follows. The associated with the pending actions, performing further steps: (1) determining critical events that are implicitly and explicitly associated with pending actions based on documents associated with the pending actions in relation to the request and displayed to a user based on the documents is covered by [Szeto: 0058 describing the determination of implicit/explicit requests is described with analysis, 0085 describes the display of the information for the user, 0240 describing the prediction and analysis of data from documents with various actions, 0257 describing metrics interpreted as events critical to evaluating various computation steps, 0271 describing utilizing an engine analyzing data to analyzing all aspects of the data and synthesizing it for results] and [Jacobsen: 0024 describes the risk values, 0041 describes machine learning modeling algorithms] Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


9. Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claims 1-20 are directed toward document and risk management to analyzing documents and contracts utilizing machine learning algorithms.



This judicial exception is not integrated into a practical application. For example, claim 1 only recites the additional elements of an instantiated engine, processors, and networks to describe document and risk management to analyzing documents and contracts. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the displaying (transmitting) steps are insignificant extra-solution activity as this is receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer 
“Computers that may operate as client computer 102 may include computers that typically connect using a wired or wireless communications medium such as personal computers, multiprocessor systems, microprocessor-based or programmable electronic devices, network PCs, or the like. In some embodiments, client computers 102-105 may include virtually any portable computer capable of connecting to another computer and receiving information such as, laptop computer 103, mobile computer 104, tablet computers 105, or the like. However, portable computers are not so limited and may also include other portable computers such as cellular telephones, display pagers, radio frequency (RF) devices, infrared (IR) devices, Personal Digital Assistants (PDAs), handheld computers, wearable computers, integrated devices combining one or more of the preceding computers, or the like. As such, client computers 102-105 typically range widely in terms of capabilities and features.” 

Which shows generic computers being utilized for this process, such as a laptop, tablet, etc., and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered an additional element, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the network or processors, nor the transmissions steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent claims 8 and 20 also contains the identified abstract ideas above, with the additional elements of a system, network computer, memory, and non-transitory storage media where 
Claims 2-7 and 9-19 also contain the identified abstract ideas, further limiting them such as by analysis of information through modeling which are all part of the abstraction and employing semantic determination on a document, as this is a used for performing the “Mental Process” as well as the “Certain Method of Organizing Human Activity” by utilizing another abstract idea, that of a “Mathematical Concept/Relationship”, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 1 above.
Therefore, Claims 1-20 are ineligible.

Claim Rejections - 35 USC § 103
10. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

11. Claim 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 20170124487 to Szeto (hereinafter referred to as “Szeto”) in view of US patent number 20050154692 to Jacobsen (hereinafter referred to as “Jacobsen”).

(A) As per claim 1/8/15, Szeto teaches managing documents over a network using one or more processors that execute instructions to perform steps, comprising: 
instantiating an engine to perform actions (Szeto [0006]: deployed applications are instantiated), including: 
determining each critical event that is associated with the performance of one or more previously performed actions based on a plurality documents; (Szeto: [0081 describes the various executions of the tasks, 0240 describing the prediction and analysis of data from documents with various actions, 0257 describing metrics interpreted as events critical to evaluating various computation steps, 0271 describing utilizing an engine analyzing data to analyzing all aspects of the data and synthesizing it for results])
training to generate one or more predicted for one or more critical events associated with performing one or more pending actions; (Szeto: [0073 describing the generation of trained models with performance evaluations and monitoring, 0257 describing metrics interpreted as events critical to evaluating various computation steps])
and in response to a request to provide associated with the one or more pending actions, performing further steps, including: determining the one or more critical events that are implicitly and explicitly associated with the one or more pending actions based on one or more documents that are associated with the one or more pending actions; (Szeto: [0058 describing the determination of implicit/explicit requests is described with analysis, 0081 describes the various executions of the tasks, 0240 describing the prediction and analysis of data from documents with various actions, 0257 describing metrics interpreted as events critical to evaluating various computation steps, 0271 describing utilizing an engine analyzing data to analyzing all aspects of the data and synthesizing it for results])
and employing to generate that are responsive to the request and displayed to a user, based on the one or more documents, the one or more implicit and explicit critical events(Szeto: [0058 describing 0081 describes the various executions of the tasks, 0085 describes the display of the information for the user, 0257 describing metrics interpreted as events critical to evaluating various computation steps,, 0271 describing utilizing an engine analyzing data to analyzing all aspects of the data and synthesizing it for results])
Although Szeto teaches predicting outcomes with modeling and it does not explicitly teach risk value of the claim which are taught by Jacobsen.
…risk values… (Jacobsen: [0024 describes the risk values])
… machine learning (ML) models … (Jacobsen: [0041 describes machine learning modeling algorithms])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the data collection and analysis of Szeto with risk values and machine learning modeling of Jacobsen as they are analogous art along with the current invention which determine utilization of devices to collect data and analyze the data in various ways such as modeling, as substitution of data is old and well-known in the art, and the combination would lead to a processing system that collects data for analysis as taught in [0046] of Jacobsen.
Examiner notes that Szeto teaches a computer, a network computer, memory, and a medium as demonstrated in (Szeto: [0067 describes a general purpose, 0069 describes the computer medium, memory, 0458 describes a computer network])

(B) 	As per claim 2/9/16, Szeto teaches the method, wherein the one or more critical events are included in a data object that references the one or more documents to improve the performance of computing resources employed to execute the instructions.  (Szeto: [As in claim 1, 0259 reciting “tune predictive engine parameters to improve performance of prediction results”, 0280 reciting “further engine parameter tuning and prediction accuracy improvement” these describe the further improvements of the execution, 0439 reciting “object data, tables, datasets, and underlying database records with user data”])

(C) As per claim 3/10/17, Szeto teaches the method, wherein generating the one or more predicted risk values, further comprises: generating one or more machine learning (ML) models based on the one or more critical events and the one or more documents; and employing one or more ML models to generate the one or more predicted risk values. (Szeto: [As in claim 1])
Although Szeto teaches predicting outcomes with modeling and it does not explicitly teach risk values of the claim which are taught by Jacobsen.
…models to generate the one or more predicted risk values. (Jacobsen: [As in claim 1])
…one or more machine learning (ML) models based… (Jacobsen: [0041 reciting “machine learning algorithm”])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the data collection and analysis of Szeto with risk values and machine learning utilization of Jacobsen as they are analogous art along with the current invention which determine utilization of devices to collect data and analyze the data in various ways, as substitution of data is old and well-known in the art, and the combination would lead to an improved system through collection of data for analysis as taught in [0046] of Jacobsen.

 (D) As per claim 4/11/18, Szeto teaches the method, wherein generating the one or more predicted risk values, further comprises: generating one or more machine learning (ML) models based on the one or more critical events and the one or more documents; (Szeto: [As in claim 1])
and - 40 -Docket No.: ICRT-1-0021 training the one or more ML models to provide the one or more predicted risk values until an accuracy rate of the predicted one or more risk values meets one or more defined thresholds. volume thresholds”, 0234 reciting “track prediction accuracy”, 0305 reciting “a certain predefined threshold for a particular engine or engine variant”])
Although Szeto teaches predicting outcomes with modeling and it does not explicitly teach predicted risk of the claim which are taught by Jacobsen.
…an accuracy rate of the predicted one or more risk values meets one or more defined thresholds. (Jacobsen: [As in claim 1])
…generating one or more machine learning (ML) models based… (Jacobsen: [As in claim 3])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claims 1 and 2 above.
(E) As per claim 5/12/19, Szeto teaches the method, further comprising: employing one or more heuristics to validate the one or more predicted risk values; (Szeto: [As in claim 1, 0264 reciting “validation set is used to validate the engine by querying the engine”])
and modifying the one or more predicted risk values that are validated based on the one or more heuristics. (Szeto: [As in claim 1, 0264 reciting “validation set is used to validate the engine by querying the engine”, 0295 reciting “the operator may directly modify”])
Although Szeto teaches predicting outcomes with modeling and it does not explicitly teach risk values of the claim which are taught by Jacobsen.
and modifying the one or more predicted risk values that are validated… (Jacobsen: [As in claim 1])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 1 above.
(F) As per claim 6/13, Szeto teaches the method, further comprising: employing grammatical determination of the one or more documents to provide explicit association of the one or more critical events with the one or more pending actions based on the one or more documents. (Szeto: [As in claim 1, 0221 reciting “customer organization(s) associated with or issuing the particular modeling run”])
Although Szeto teaches predicting outcomes with modeling and it does not explicitly teach grammatical determination of the claim which are taught by Jacobsen.
…employing grammatical determination of the one or more documents… (Jacobsen: [0011 reciting “including any type of semantic, syntactic, grammatical, or morphological rule”])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the data collection and analysis of Szeto with grammatical determination of Jacobsen as they are analogous art along with the current invention which determine utilization of devices to collect data and analyze the data in various ways, as substitution of data is old and well-known in the art, and the combination would lead to an improved system through collection of data for analysis as taught in [0046] of Jacobsen.

(G) As per claim 7/14, Szeto teaches the method, further comprising: employing semantic determination of the one or more documents to provide implicit association of the one or more critical events with the one or more pending actions based on the one or more documents. (Szeto: [As in claims 1, 6, 0065 reciting “specific details are set forth such as examples of specific systems, languages, components, etc., in order to provide a thorough understanding of the various embodiments”])

 (H) As per claim 20, Szeto teaches the processor readable non-transitory storage media further comprising: employing grammatical determination of the one or more documents to provide explicit association of the one or more critical events with the one or more pending actions based on the one or more documents; (Szeto: [As in claims 1, 6, 7])
and - 44 -Docket No.: ICRT-1-0021 employing semantic determination of the one or more documents to provide implicit association of the one or more critical events with the one or more pending actions based on the one or more documents. (Szeto: [As in claims 1, 6, 7])
Although Szeto teaches predicting outcomes with modeling and it does not explicitly teach grammatical determination of the claim which are taught by Jacobsen.
…employing grammatical determination of the one or more documents… (Jacobsen: [As in claim 6])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the references for the same reasons and rationale as in Claim 6 above.

Conclusion
12. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Data mining and analysis system and method for legal documents
Chan; Alex H
US 20170308985 A1
Systems and Methods for Correlating Comments and Sentiment to Policy Document Sub-Sections
Grom; Brian et al.
US 20190339684 A1
METHODS AND SYSTEMS FOR DATA COLLECTION, LEARNING, AND STREAMING OF MACHINE SIGNALS FOR ANALYTICS AND MAINTENANCE USING THE INDUSTRIAL INTERNET OF THINGS
Cella; Charles Howard et al.
US 20160048655 A1
SYSTEM FOR AUTOMATED ANALYSIS OF CLINICAL TEXT FOR PHARMACOVIGILANCE
Maitra; Anutosh et al.
US 20140201838 A1
SYSTEMS AND METHODS FOR DETECTING AND MITIGATING THREATS TO A STRUCTURED DATA STORAGE SYSTEM
Varsanyi; Eric et al.
US 20070087756 A1
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
Hoffberg; Steven M.
US 20140075004 A1
System And Method For Fuzzy Concept Mapping, Voting Ontology Crowd Sourcing, And Technology Prediction
VAN DUSEN; DENNIS A. et al.
US 20050108001 A1
Method and apparatus for textual exploration discovery
Aarskog, Brit Helle
US 20040103305 A1
Systems and methods for secure transaction management and electronic rights protection
Ginter, Karl L. et al.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAY-MING WANG/Examiner, Art Unit 3683
2/22/2021             

/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683